Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION

                                          No. 04-13-00864-CV

                                         IN RE Sandra RICKS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 8, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           In this mandamus proceeding, relator Sandra Ricks complains of the trial court’s overruling

of her objections to the court’s jurisdiction to entertain a motion to enforce a Rule 11 agreement.

See TEX. R. CIV. P. 11. Relator contends the trial court should have sustained her objections to the

court’s authority and dismissed the motion to enforce. We need not reach this issue, however, and

express no opinion as to its ultimate merit. We conclude instead that relator is not entitled to

mandamus relief in this instance because there is an adequate remedy by appeal.

           The Supreme Court has consistently held that an appellate court lacks jurisdiction “to issue

writs of mandamus to supervise or correct incidental rulings of a trial judge when there is an

adequate remedy by appeal.” Bell Helicopter Textron, Inc. v. Walker, 787 S.W.2d 954, 955 (Tex.



1
 This proceeding arises out of Cause No. 2013PC0060, styled Guardianship of Dorothy Sciples, An Incapacitated
Person, pending in the Probate Court No. 2, Bexar County, Texas, the Honorable Tom Rickhoff presiding.
                                                                                        04-13-00864-CV


1990) (orig. proceeding). “‘Such incidental rulings include . . . pleas to the jurisdiction, . . . [even

if] it might logically be argued that the petitioner for the writ was entitled, as a matter of law, to

the action sought to be compelled.’” Id. (quoting Abor v. Black, 695 S.W.2d 564, 566-67 (Tex.

1985)). In light of this precedent regarding challenges to the trial court’s jurisdiction as incidental

rulings, we are constrained to hold relator is not entitled to the relief sought. Accordingly, relator’s

petition for writ of mandamus is denied.


                                                    PER CURIAM




                                                  -2-